DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1 – 7) in the reply filed on November 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 - 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“placement part” in claim 1
“elevating machine”  in claim 1
“conveyance apparatus” in claim 3
“penetration part” in claim 6
“extending/contracting part” in claim 6
“support part” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because of the interpretation of the above cited claim limitations under 35 U.S.C. 112(f), the above cited claim limiations will be interpreted as the following:
“elevating machine” will be interpreted as comprising an electric or hydraulic cylindrical jack (Specification, page 10, lines 1 – 14)
“conveyance apparatus” will be interpreted as comprising a hanger and rail combination (Specification, page 6, lines 9 – 12)
“support part” will be interpreted as comprising a pantograph (Specification, page 8, lines 6 – 7)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a placement part on which the first workpiece is placed” in the first paragraph after the preamble. Examiner notes that the preamble of claim 1 is directed towards “a workpiece conveyance system configured to convey a first workpiece inside a facility and raise the first workpiece.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ which is configured for use with the ‘first workpiece,’ while the limitation positively recites the ‘first workpiece’ being placed on the ‘placement part’ of the ‘workpiece conveyance system.’ Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is directed only towards the ‘workpiece conveyance system’ itself, or whether Applicant intends the limitation to be positively required, such that the claim is directed towards both the ‘workpiece conveyance system’ and the ‘first workpiece.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a placement part which is configured to allow placement of the first workpiece.”
Claim 1 further recites the limitation “the elevating machine being configured separately from the on-floor carriage” in the last paragraph. It is generally unclear as to Applicant’s intent of “configured separately.” For the purposes of this Office Action, 
Claim 2 recites the limitation “an under-floor carriage disposed under the floor of the facility.” Examiner notes that the preamble of claim 1 is directed towards “a workpiece conveyance system configured to convey a first workpiece inside a facility and raise the first workpiece.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ which is configured for use inside the ‘facility,’ while the limitation positively recites the ‘under-floor carriage’ being placed under the ‘floor’ of the ‘facility.’ Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is directed only towards the ‘workpiece conveyance system’ itself, or whether Applicant intends the limitation to be positively required, such that the claim is directed towards both the ‘workpiece conveyance system’ and the ‘facility.’ For the purposes of this Office Action, Examiner will interpret the limitation as “an under-floor carriage configured to be disposed under the floor of the facility.”
Claim 2 further recites the limitation “wherein movement of the on-floor carriage and movement of the under-floor carriage are synchronized with each other …” Examiner notes that the preamble of the claim is directed towards “a workpiece conveyance system.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ itself, while the limitation positively recites a step of ‘movement’ of the ‘on-floor carriage’ and the ‘under-floor carriage.’ Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is directed towards the ‘workpiece conveyance system’ itself, or 
Claim 3 recites the limitation “movement of the under-floor carriage being synchronized with the conveyance of the second workpiece.” Examiner notes that the preamble of the claim is directed towards “a workpiece conveyance system.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ itself, while the limitation positively recites a step of ‘movement’ of the ‘under-floor carriage’ and the ‘conveyance’ of the ‘second workpiece.’ Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is directed towards the ‘workpiece conveyance system’ itself, or whether Applicant intends the limitation to be positively required, such that the claim is directed towards a ‘method of using the workpiece conveyance system.’ For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the under-floor carriage and the conveyance apparatus are configured such that the movement of the under-floor carriage is synchronized with the conveyance of the second workpiece.”
Claim 4 recites the limitation “wherein the on-floor carriages or the under-floor carriages travel at intervals …” Examiner notes that the preamble of the claim is directed towards “a workpiece conveyance system.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ itself, while the 
Claim 5 recites the limitation “wherein the elevating machine operates based on …” Examiner notes that the preamble of the claim is directed towards “a workpiece conveyance system.” The limitation is indefinite because the preamble is directed towards the ‘workpiece conveyance system’ itself, while the limitation positively recites a step of ‘operating the elevating machine’ of the ‘workpiece conveyance system.’ Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is directed towards the ‘workpiece conveyance system’ itself, or whether Applicant intends the limitation to be positively required, such that the claim is directed towards a ‘method of using the workpiece conveyance system.’ For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the elevating machine is capable of operation based on …”
Claim 5 further recites the limitation “the assembly position information.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret claim 5 so as to depend upon claim 4, which provides sufficient antecedent basis for the limitation, rather than claim 3.
Claim 7 recites the limitation “the vertical direction.” There is insufficient antecedent basis for the limitation in the claim.
As explained above, claim limitations “placement part,” “penetration part,” and “extending/contracting part” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the originally filed Specification clearly provides support and antecedent basis for each of the “placement part,” “penetration part,” and “extending/contracting part,” the Specification does not teach or otherwise disclose the corresponding structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (U.S. Patent Application Publication Number 2009/0250315).
As to claim 1, Nakagawa teaches a workpiece conveyance system configured to convey a first workpiece inside a facility and raise the first workpiece (abstract), the workpiece conveyance system comprising: an on-floor carriage configured to be movable on a floor of the facility (figures 1, 2, and 9, element 3 being the ‘on-floor 
As to claim 2, Nakagawa further teaches an under-floor carriage configured to be disposed under the floor of the facility (figures 2 and 9, element 22 being the ‘under-floor carriage’; page 5, paragraph 111), the under-floor carriage comprising the elevating machine (figures 2, 7, and 9, elements 22 and 31; page 5, paragraph 112), wherein the on-floor carriage and the under-floor carriage are each configured for movement in which the movement of the on-floor carriage and the movement of the under-floor carriage are synchronized with each other in a state in which they are stacked on each other in a vertical direction (figures 2 and 9, elements 3 and 22; pages 4 – 5 and 7, paragraphs 107, 111, and 120 – 122).
As to claim 6, Nakagawa teaches that the on-floor carriage comprises a penetration part through which an extending/contracting part of the elevating machine is passed (figure 7, the ‘engine carrying-carriage’ element 3 being the ‘penetration part’ and element 55 being the ‘extending/contracting part’; page 8, paragraphs 124 and 
As to claim 7, Nakagawa teaches that the on-floor carriage comprises a support part capable of following movement of the placement part in a vertical direction, the support part preventing a deflection of the placement part in a horizontal direction (figure 9, element 76 being the ‘support part’; page 8, paragraph 124). Examiner notes that the ‘support part’ can be found because Nakagawa teaches the ‘support part’ being a ‘pantograph,’ as required by the Specification (Specification, page 8, lines 6 – 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 2 above, and further in view of Sakamoto (U.S. Patent Number 4,734,979).
As to claim 3, Nakagawa teaches that the under-floor carriage is disposed below a conveyance apparatus configured to convey a second workpiece in which the first workpiece is assembled (figure 2, element 1 being the ‘conveyance apparatus’; pages 4 – 5, paragraph 107), wherein the under-floor carriage and the conveyance apparatus 
However, Nakagawa teaches the conveyance apparatus as comprising a floor mounted rail and friction drive means (figure 2, elements 2 and 17; page 5, paragraph 110), rather than a hanger and rail, as required by the Specification (Specification, page 6, lines 9 – 12). Sakamoto teaches a workpiece conveyance system (abstract), which comprises a conveyance apparatus that is configured to convey a second workpiece to a plurality of workstations, so as to allow a plurality of workpieces to be assembled in the second workpiece (figure 1, element 10 being the ‘conveyance apparatus’ and element 14 being the ‘second workpiece’; column 5, lines 27 – 53). Sakamoto further teaches that the conveyance apparatus comprises a hanger and rail (figure 1, element 12 being the ‘hanger’ and element 10 indicating the ‘rail’; column 5, lines 28 – 34). It would have been obvious to one skilled in the art to substitute the conveyance system of Sakamoto, which comprises a rail and hanger combination, for the conveyance system of Nakagawa, which comprises a floor mounted rail and friction drive means, because one skilled in the art would have appreciated that either conveyance system provides the same benefit of conveying the second workpiece to various stations within the facility.
As to claim 4, Nakagawa teaches a plurality of the on-floor carriages each configured to convey a plurality of the first workpieces individually, the plurality of first workpieces being assembled in the one second workpiece (figure 1, elements 3; pages 4 – 5, paragraph 107); and a plurality of the under-floor carriages (figures 1, 2, and 9, 
As to claim 5, Nakagawa teaches that the elevating machine is capable of operation based on the assembly position information of each of the first workpieces that are assembled in the second workpiece (figure 9, element 31; page 8, paragraphs 124 – 127).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726